DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pg. 12, filed 07/14/2022, with respect to the rejections of the claims under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pavlov et al. (“Narrow Linewidth Diode Laser Self-Injection Locked to a High-Q Microresonator”) in view of Akiyama (US 2016/0218481 A1).


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Russia on 03/27/2019. It is noted, however, that applicant has not filed a certified copy of RU2019108976 application as required by 37 CFR 1.55.
Applicant also claims priority to KR10-2020-0019998 filed on 02/18/2020. Receipt is acknowledged of certified copies of this application required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 was filed after the mailing date of the first action on the merits on 04/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-10, 17, 18, 20-25, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov et al. (“Narrow Linewidth Diode Laser Self-Injection Locked to a High-Q Microresonator”), hereafter Pavlov, in view of Akiyama (US 2016/0218481 A1), hereafter Akiyama.
Regarding claims 1, 18, and 32, Pavlov discloses a laser device (Title; Fig. 1) comprising: at least one multiple longitudinal mode laser for generating a laser light having a spectrum of multiple longitudinal modes (Fig. 1 element “Laser Diode”; Fig. 2(a); pg. 020005-2 3rd full paragraph “The spectrum of the diode covers more than 10 nm and consists of approximately 50 lines with FSRdiode =                         
                            
                                
                                    c
                                
                                
                                    2
                                    L
                                    n
                                
                            
                        
                     ≈ 29 GHz where L is the length of the diode chip and n is refractive index of chip material InP.”); at least one high quality factor (high-Q) microresonator optically feedback coupled to the at least one multiple longitudinal mode laser (Fig. 1 element “WGM”; Fig. 2(b); pg. 020005-2 4th full paragraph); and a tuner configured to tune the spectrum of multiple longitudinal modes of the laser light to match each of at least one frequency of an individual longitudinal mode of the at least one multiple longitudinal mode laser with a respective resonance frequency of the at least one high-Q microresonator so as to obtain at least one matched frequency (pg. 020005-3 1st full paragraph “It may be used with commercially available diode current and temperature and piezo controllers”; Figs. 2(a) and 2(b); pg. 020005-2 4th full paragraph; Fig. 2(b) shows the spectrum of the laser light being matched to a resonance frequency of the microresonator. The “diode current and temperature and piezo controllers” function as the claimed “tuner” because the free spectral range and frequency peaks of the diode depend strongly on temperature. Since the diode is matched to a resonance frequency of the mircoresonator, the diode current, temperature, and piezo controllers must be acting as a tuner to tune the spectrum to the desired match), wherein the laser device is configured to output an output laser light having an output spectrum with at least one dominant longitudinal laser mode and at a reduced linewidth of the dominant longitudinal laser mode, and wherein each of the at least one dominant longitudinal laser mode corresponds to one of the at least one matched frequency (Fig. 2(b)). Pavlov does not explicitly disclose matching the modes of the laser and the at least one high-Q microresonator so as to obtain a plurality of matched frequencies and wherein each of the at least one dominant longitudinal laser mode corresponds to one of the plurality of matched frequencies. However, Akiyama discloses matching the modes of the laser and the at least one high-Q microresonator so as to obtain a plurality of matched frequencies and wherein each of the at least one dominant longitudinal laser mode corresponds to one of the plurality of matched frequencies (Fig. 9; [0061]). The advantage is to provide multi-wavelength output ([0061]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Pavlov with matching the modes of the laser and the at least one high-Q microresonator so as to obtain a plurality of matched frequencies and wherein each of the at least one dominant longitudinal laser mode corresponds to one of the plurality of matched frequencies as disclosed by Akiyama in order to provide multi-wavelength output.
Regarding claims 3 and 20, Pavlov further discloses the tuner is configured to both change a spacing of the longitudinal modes at a frequency domain and change a frequency of each of the individual longitudinal modes of the at least one multiple longitudinal mode laser (pg. 020005-3 1st full paragraph “It may be used with commercially available diode current and temperature and piezo controllers”; Changing the current or temperature of the laser diode results in a change of spacing due to the change in the refractive index of the semiconductor material and also a change in frequency of the individual modes due to a shift in the gain curve).
Regarding claims 4 and 21, Pavlov further discloses the at least one high-Q microresonator is configured to provide an optical feedback to the at least one multiple longitudinal mode laser by generating at least one counter-propagating mode each at one of the at least one matched frequency (pg. 020005-2 4th full paragraph “backscattered”). Akiyama further discloses the at least one high-Q microresonator is configured to provide an optical feedback to the at least one multiple longitudinal mode laser by generating at least one counter-propagating mode each at one of the plurality of matched frequencies (Fig. 9; [0061])
Regarding claims 5 and 22, Pavlov further discloses the at least one multiple longitudinal mode laser includes an electrically powered semiconductor laser diode (Fig. 1 element “Laser Diode”; pg. 020005-3 1st full paragraph “diode current and temperature…controllers”).
Regarding claim 7, Pavlov further discloses the tuner is further configured to control an injection current of the at least one multiple longitudinal mode laser or a temperature of a laser active medium of the at least one multiple longitudinal mode laser, or each of the at least one multiple longitudinal mode laser individually (Fig. 1 element “Laser Diode”; pg. 020005-3 1st full paragraph “diode current and temperature and piezo controllers”).
Regarding claim 8, Pavlov further discloses the at least one multiple longitudinal mode laser is optically feedback coupled to the at least one high-Q microresonator by coupling out a light scattered in the at least one high-Q microresonator back to the at least one multiple longitudinal mode laser (pg. 020005-2 4th full paragraph).
Regarding claims 9 and 24, Pavlov further discloses at least one of the at least one multiple longitudinal mode laser is optically feedback coupled to one or several of the at least one high-Q microresonator through a coupling element (Fig. 1 element “Prism”).
Regarding claims 10 and 25, Pavlov further discloses the coupling element comprises at least one of a total internal reflection prism, a tapered optical fiber, and a waveguide (Fig. 1 element “Prism”).
Regarding claims 17 and 31, Pavlov further discloses the at least one high-Q microresonator is a whispering-gallery modes (WGMs) microresonator (Abstract).
Regarding claim 23, Pavlov further discloses the at least one counter- propagating mode coupled back to the at least one multiple longitudinal mode laser is generated due to a resonant Rayleigh scattering in the at least one high-Q microresonator (pg. 020005-2 2nd  “The detuning of pump laser frequency from microresonator resonance was monitored with an oscilloscope” and” 4th full paragraph “The backward wave from microresonator enters the prism exactly in the opposite direction which leads to the stable optical feedback to the laser diode”; pg. 020005-1 4th paragraph “Self-injection locking to a WGM microresonator uses resonant Rayleigh scattering”).

Claims 2, 11, 12, 14-16, 19, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of Akiyama in further view of Savchenkov et al. (US 2013/0003766 A1), hereafter Savchenkov.
Regarding claims 2 and 19, Pavlov further discloses the at least one high-Q microresonator comprises a material having an intensity-dependent refraction index (pg. 020005-2 4th paragraph “Calcium fluoride (CaF2) microresonator”1). Pavlov in view of Akiyama do not explicitly disclose the laser device is further configured to produce at least one optical frequency comb, and wherein each of the at least one optical frequency comb is parametrically generated by one of the at least one dominant longitudinal laser mode, based on the at least one dominant longitudinal laser mode having a power above a pump threshold of an optical frequency comb generation. However, Savchenkov discloses the laser device is further configured to produce at least one optical frequency comb, and wherein each of the at least one optical frequency comb is parametrically generated by one of the at least one dominant longitudinal laser mode, based on the at least one dominant longitudinal laser mode having a power above a pump threshold of an optical frequency comb generation ([0025]-[0026]). The advantage is to provide optical combs that can be stabilized to an atomic reference (abstract) allowing the laser to be used in a wide variety of device ([0003]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Pavlov in view of Akiyama with the laser device is further configured to produce at least one optical frequency comb, and wherein each of the at least one optical frequency comb is parametrically generated by one of the at least one dominant longitudinal laser mode, based on the at least one dominant longitudinal laser mode having a power above a pump threshold of an optical frequency comb generation as disclosed by Savchenkov in order to provide optical combs that can be stabilized to an atomic reference allowing the laser to be used in a wide variety of device.
Regarding claims 11 and 26, Pavlov in view of Akiyama do not explicitly disclose at least one of the at least one high-Q microresonator is provided with an additional coupling element. However, Savchencov further discloses at least one of the at least one high-Q microresonator is provided with an additional coupling element (Fig. 20 element 1902; [0108]). The advantage is to better lock the output to the atomic transition ([0110]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Pavlov in view of Akiyama with at least one of the at least one high-Q microresonator is provided with an additional coupling element as disclosed by Savchenkov in order to better lock the output to the atomic transition.
Regarding claims 12 and 27, Pavlov in view of Akiyama does not explicitly disclose the additional coupling element is configured to: output at least one of the dominant longitudinal laser modes generated in the at least one of the at least one high-Q microresonator or output the at least one of the dominant longitudinal laser modes and at least one of optical frequency combs generated in the at least one of the at least one high- Q microresonator to filter out a non-resonant part of the output spectrum. However, Savchenkov discloses the additional coupling element is configured to: output at least one of the dominant longitudinal laser modes generated in the at least one of the at least one high-Q microresonator or output the at least one of the dominant longitudinal laser modes and at least one of optical frequency combs generated in the at least one of the at least one high- Q microresonator to filter out a non-resonant part of the output spectrum (Fig. 20 element 1902; [0108]). The advantage is to better lock the output to the atomic transition ([0110]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Pavlov in view of Akiyama with the additional coupling element is configured to: output at least one of the dominant longitudinal laser modes generated in the at least one of the at least one high-Q microresonator or output the at least one of the dominant longitudinal laser modes and at least one of optical frequency combs generated in the at least one of the at least one high- Q microresonator to filter out a non-resonant part of the output spectrum as disclosed by Savchenkov in order to better lock the output to the atomic transition.
Regarding claims 14 and 28, Pavlov in view of Akiyama do not explicitly disclose the tuner is further configured to tune resonance frequencies of the high-Q modes of the at least one high-Q microresonator by both changing a spacing of high-Q modes at the frequency domain and changing a resonance frequency of each of the high-Q modes. However, Savchenkov discloses the tuner is further configured to tune resonance frequencies of the high-Q modes of the at least one high-Q microresonator by both changing a spacing of high-Q modes at the frequency domain and changing a resonance frequency of each of the high-Q modes ([0028]; The Office notes that the spacing necessarily changes as it is dependent on refractive index which will change based on temperature). The advantage is to minimize undesired drift ([0028]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Pavlov in view of Akiyama with the tuner is further configured to tune resonance frequencies of the high-Q modes of the at least one high-Q microresonator by both changing a spacing of high-Q modes at the frequency domain and changing a resonance frequency of each of the high-Q modes as disclosed by Savchenkov in order to minimize undesired drift.
Regarding claims 15 and 29, Pavlov in view of Akiyama does not explicitly disclose the tuner is configured to control a temperature of the at least one high-Q microresonator or/and an external pressure applied to the at least one high-Q microresonator, or each of the at least one high-Q microresonator individually. However, Savchenkov discloses the tuner is configured to control a temperature of the at least one high-Q microresonator or/and an external pressure applied to the at least one high-Q microresonator, or each of the at least one high-Q microresonator individually ([0028]). The advantage is to minimize undesired drift ([0028]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Pavlov in view of Akiyama with the tuner is configured to control a temperature of the at least one high-Q microresonator or/and an external pressure applied to the at least one high-Q microresonator, or each of the at least one high-Q microresonator individually as disclosed by Savchenkov in order to minimize undesired drift.
Regarding claims 16 and 30, Pavlov in view of Akiyama does not explicitly disclose the at least one high-Q microresonator comprises an electro-optical material changing its refractive index in response to an electromagnetic field applied the at least one high-Q microresonator, and wherein the tuner is further configured to control the electromagnetic field applied to the at least one high-Q microresonator, or each of the at least one high-Q microresonator individually. However, Savchenkov discloses the at least one high-Q microresonator comprises an electro-optical material changing its refractive index in response to an electromagnetic field applied the at least one high-Q microresonator, and wherein the tuner is further configured to control the electromagnetic field applied to the at least one high-Q microresonator, or each of the at least one high-Q microresonator individually ([0028]). The advantage is to minimize undesired drift ([0028]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Pavlov in view of Akiyama with the at least one high-Q microresonator comprises an electro-optical material changing its refractive index in response to an electromagnetic field applied the at least one high-Q microresonator, and wherein the tuner is further configured to control the electromagnetic field applied to the at least one high-Q microresonator, or each of the at least one high-Q microresonator individually as disclosed by Savchenkov in order to minimize undesired drift.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of Akiyama in further view of Goddard et al. (US 2012/0063484 A1), hereafter Goddard.
Regarding claim 6, Pavlov in view of Akiyama do not explicitly disclose the at least one multiple longitudinal mode laser and the at least one high-Q microresonator are made on a same chip using microlithography. However, Goddard discloses a laser and microresonator are made on a same chip using microlithography (Fig. 18; [0114]2). The advantage, as is known in the art, is to make a monolithic device with fewer alignment concerns. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Pavlov in view of Akiyama with the at least one multiple longitudinal mode laser and the at least one high-Q microresonator are made on a same chip using microlithography as disclosed by Goddard in order to provide a monolithic device with fewer alignment concerns.                                                                                                                                                                     

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of Akiyama in further view of Savchenkov, as applied to claim 2, in further view of Kippenberg et al. (US 2018/0083599 A1), hereafter Kippenberg.
Regarding claim 13, Pavlov in view of Akiyama in furtehr view of Savchenkov do not explicitly disclose the at least one optical frequency comb is a dissipative Kerr soliton optical comb. However, Kippenberg discloses similar microresonators to provide a dissipative Kerr soliton optical comb ([0059]). The advantage is to provide a comb with extraordinarily smooth and broadband spectral envelopes in compact packages necessary for applications in optical communication. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Pavlov in view of Akiyama in furtherview of Savchenkov with the at least one optical frequency comb is a dissipative Kerr soliton optical comb as disclosed by Kippenberg in order to provide a comb with extraordinarily smooth and broadband spectral envelopes in compact packages necessary for applications in optical communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828
10/19/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant admits calcium fluoride is an intensity-dependent refractive index at [0098] of the publication (US 2020/0313389 A1) of this application.
        2 The Office notes that “microlithography” is a product by process limitation. The claim is only limited by the structure implied by “microlithography”. The only applied structure is micro scale devices. Because Goddard discloses lithographic processes that can achieve micro scale, the lithographic processes of Goddard read on microlithography.